Citation Nr: 1602969	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD), and as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1987 to July 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007, rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As part of his September 2009, substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In October 2015, written correspondence the Veteran subsequently withdrew his request for a hearing. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d) (2015). 

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends he is entitled to service connection for a sleep disorder to include, sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD), and as due to an undiagnosed illness.  A remand is warranted for the Veteran to be provided a VA examination. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, the medical evidence of record documents a current disability. The Veteran has a current diagnosis of obstructive sleep apnea. See August 2015 VA treatment record. The Veteran is currently service-connected for PTSD, a left knee disability, lumbar spine disability, right ankle disability, left finger disability, and a left toe disability. 

Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran has consistently stated that his symptoms of a sleep disorder began in-service. The Veteran reported his symptoms began while serving in the Philippines and worsened while serving in the Gulf War. See June 2008 statement. The Veteran has consistently reported symptoms of fatigue, snoring, trouble breathing and trouble sleeping since serving in the Gulf War. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). The Veteran's DD214 indicates service in Operation Desert Shield/Storm, in law enforcement. In light of the Veteran's personnel records including service in the Gulf War and his lay statements regarding symptoms in-service and since, the Board finds that the evidence as it stands tends to indicate that a current disorder may be related to service.  Therefore, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current sleep disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a currently diagnosed sleep disorder, to include sleep apnea, to which his symptoms are attributable?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep disorder is due to or caused by his service-connected PTSD? 

c. Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed sleep disorder was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected PTSD? 

d. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed sleep disorder, to include sleep apnea, is otherwise etiologically related to active military service?

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

e. If in (a) above, the examiner finds that the Veteran does not have a diagnosable sleep disorder, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms are a sign or symptom of a chronic undiagnosed disability or illness related to his Gulf War service? If so, the examiner should describe the extent to which the illness has manifested. If no chronic disorder is present, regardless of etiology, the examiner should so state. 

The examiner's attention is directed to the Veteran's service in the Gulf War and the lay statements regarding his onset of symptoms. Additionally, the Veteran has provided medical literature indicating a link between PTSD and sleep disordered breathing. See Steve Woodward, PTSD Sleep Research: An Update, 15 PTSD Research Quarterly, 4 (2004). The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

